Citation Nr: 1403027	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbosacral spine, L4-L5, has been received.

2.  Entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbosacral spine, L4-L5.


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to August 1977.  While there is some confusion in the record over the exact periods and characterizations of the Veteran's service, VA has, after development, accepted the certification of honorable service on a DD Form 214 as binding, and found qualifying service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which declined to reopen a previously denied claim of service connection for a back disability.  This decision was reconsidered in a June 2010 decision which also declined to reopen the claim.

The Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2012.  A transcript of the proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because both during the August 2012 hearing and in a November 2012 statement the Veteran's representative waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal of the issue of service connection for a low back disability is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed December 2007 rating decision (mailed to the Veteran in January 2008) declined to reopen a claim for entitlement to service connection for a low back disability, finding that there continued to be no evidence that the Veteran's low back disability was incurred in or aggravated by his military service.  

2.  Evidence received since December 2007 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied the claim for entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening of the previously denied claim of service connection for a low back disability are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a low back disability was initially, and most recently, denied on the merits in a May 2002 rating decision which found that a current low back disability was not incurred in or aggravated by military service.  In a December 2007 rating decision, the RO declined to reopen the claim, finding that no evidence bearing on the unestablished fact of a nexus to service had been received.  Evidence consisted of complete service treatment records and VA treatment records showing a current disability many years after service.  The Veteran did not appeal the December 2007 denial, and hence it became final in January 2009, one year from the date of notice of the adverse decision.

Since December 2007, the Veteran has made a specific report of a low back injury, involving a fall on the obstacle course in basic training.  He has also submitted a private medical opinion finding a nexus between this alleged injury and current disability, and several lay statements supporting both the occurrence of the injury and continuity of complaints since service.  No additional service personnel or treatment records have been received, despite repeated inquiries; 38 C.F.R. § 3.156(b) is not for application.

None of these items have been previously considered in connection with the claim; they are therefore new.  For purposes of reopening, the credibility of the Veteran's reports is presumed, as are the statements of his friends and relatives.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The positive medical opinion, based on the allegations made in those lay statements, must also therefore be accepted for purposes of reopening.  

As those new items directly address the unestablished fact of a nexus between service and current disability, they are material, and raise the reasonable possibility of substantiating the claim.  Reopening of the previously denied claim is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbosacral spine, L4-L5, is reopened; the appeal is granted to this extent only.


REMAND

The Board may not proceed to adjudicate the merits of a claim which the RO has not previously considered where such action would prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Here, the RO has persistently found that reopening of the Veteran's claim is not warranted, and has not progressed to a full consideration of the merits of the claim.  While the August 2011 statement of the case did discuss some of the older evidence of record, it did so only in the context of evaluating newly submitted records for a new and material determination.  Moreover, it failed to address multiple items of evidence of record at the time, and cannot be construed as an adjudication on the merits.  Remand is therefore required to permit the Veteran the full due process to which he is entitled.

Further, the Board notes that at the August 2012 videoconference hearing before the undersigned, the Veteran and his representative referred to a statement by a Mr. [redacted], who reportedly served with the Veteran.  This statement is not reflected in the record; there is a statement from another service member, but it is unclear if this is an additional statement, or if it had merely been misidentified in testimony.  On remand, the Veteran should be asked to submit the statement of Mr. [redacted].

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that the statement of Mr. [redacted], reported to have enlisted and served with the Veteran, is not associated with the claims file.  He should be asked to submit a copy of the statement, which he claims supports his allegations of injury in basic training.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then adjudicate the merits of the reopened claim of service connection for a low back disability.

The RO is reminded that no credibility determination made for purposes of reopening is binding in connection with the adjudication of the merits of the claim.  

If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


